DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11, 13, 15-20 of U.S. Patent 11,023,862 in view of US PGPub  2012/0311045 (Sylvain).  

Regarding Claims 1-20:
As seen below in the comparison table, U.S. Patent 11,023,862 teaches on all the claims of the Instant Application 17/239,825 except for “at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user”.
Sylvain teaches receiving, at a platform server (Fig 1, NSN) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user (call originating from 343-3391) to a second user (subscriber recipient);  ([0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices (user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 11,023,862 per the teachings of Sylvain to include at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user.  It would have been advantageous to include these details, as it would allow the modified system to utilize popular and widely accepted protocols (regardless of recipient’s device type) and provide information derived from SMS messages.

17/239,825 instant application
US Patent 11,023,862 (CON)
1. A method comprising: 
receiving, at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 



determining that a current time is later than the second time; 


accessing, at the platform server, user device activity data associated with the second user; 






identifying, at the platform server, based on the user device activity data, a currently available device associated with the second user; 











and sending an alert regarding the meeting update information from the platform server to the currently available device associated with the second user.
1. A method comprising:
receiving, at a messaging server from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user; 


and without receipt of a response to the update message from a device associated with the second user and in response to a threshold determination that a current time is less than a particular threshold time from the 
second time:

accessing, at the messaging server, user device activity data associated with the second user;

confirming, at the messaging server, based on the user device activity data, an availability of the second user; 

identifying, at the messaging server, based on the user device activity data, a currently available device associated with the second user;

selecting, at the messaging server, a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; 

and sending an alert regarding the meeting from the messaging server to each device of the set of devices;


wherein the threshold determination is a selection by the messaging server between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second
user based on the update message.
2. The method of claim 1, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.
2. The method of claim 1, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.
3. The method of claim 1, further comprising sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.
3. The method of claim 1, further comprising sending a message to devices of meeting participants joined to the meeting based on a received response to the alert, the received response indicating rejection of the meeting, wherein the message indicates that the second user declined the meeting.
4. The method of claim 1, 
further comprising selecting a set of devices associated with the second user based on a user profile for the second user, wherein the set of devices comprises the currently available device.
Claim 1.  
selecting, at the messaging server, a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; 

5. The method of claim 4, wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.
5. The method of claim 1, wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.
6. The method of claim 4, wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.
6. The method of claim 1, wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.
7. The method of claim 1, wherein the alert sent to the currently available device includes an option to join the meeting.
7. The method of claim 1, wherein the alert sent to a first particular device of the set of devices includes an option to join the meeting.
8. The method of claim 1, further comprising rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.
8. The method of claim 1, further comprising rescinding the alert to a first particular device of the set of devices responsive to receipt of user input associated with the alert sent to a second particular device of the set of devices.
9. The method of claim 1, wherein the alert includes a uniform resource locator to join the meeting.
9. The method of claim 1, wherein the alert includes a uniform resource locator to join the meeting.
10. A system comprising:
a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor to perform operations, the operations comprising:

receiving, from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 




determining that a current time is later than the second time; 


accessing user device activity data associated with the second user; 




identifying, based on the user device activity data, a currently available device associated with the second user; 










and sending an alert regarding the meeting update information to the currently available device associated with the second user.
11. A system comprising: a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor to perform operations, the operations including:  

receiving, from a first device associated with a first user, an update message to change a meeting from a first time to a second time, the update message directed to a second user; 



and without receipt of a response to the update message from a device associated with the second user and responsive to a threshold determination that a current time is less than a particular threshold time from the second time:

accessing user device activity data associated with the second user;

confirming based on the user device activity data, an availability of the second user;

identifying based on the user device activity data, a currently available device associated with the second user;

selecting a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user; 

and sending an alert regarding the meeting to each device of the set of devices;


wherein the threshold determination is a selection by the system between sending the alert when the current time is less than the particular threshold time from the second time or waiting to receive the response when the current time is more than the particular threshold time from the second time, and further comprising updating an electronic calendar of the second user based on the update message.
11. The system of claim 10, the operations further comprising: determining a device capability to be used for the meeting; 
and selecting a set of devices associated with the second user that satisfy the device capability, wherein the set of devices comprises the currently available device.
Claim 11.
selecting a set of devices associated with the second user, wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated with the second user;
12. The system of claim 10, wherein the identifying the currently available device comprises determining that the currently available device is not currently in use.
13. The system of claim 11, wherein selecting the set of devices associated with the second user comprises including a particular device in the set of devices based on a first determination that the particular device is a mobile communication device, based on a second determination that the mobile communication device satisfies the device capability, and based on a third determination that the mobile communication device is not currently in use.
13. The system of claim 10, wherein the alert sent to the currently available device comprises data to cause the currently available device to generate a pop-up menu to a display device.
20. The computer-readable storage device of claim 16, wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.
14. The system of claim 10, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.
15. The system of claim 11, wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.
15. The system of claim 10, wherein the alert sent to the currently available device includes an option to join the meeting.
7. The method of claim 1, wherein the alert sent to a first particular device of the set of devices includes an option to join the meeting.
16. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: 

receiving, from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 




determining that a current time is later than the second time; 


accessing user device activity data associated with the second user; 




identifying, based on the user device activity data, a currently available device associated with the second user; 










and sending an alert regarding the meeting update information to the currently available device associated with the second user.
16. A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: 


receiving, from a first device 


associated with a first user an update message to change a meeting from a first time to a second time, the update message directed to a second user; 

and without receipt of a response to the update message from a device associated with the second user and responsive to a threshold determination that a current time is less than a particular threshold time from the second time:

accessing user device activity data associated with the second user;

confirming based on the user device activity data, an availability of the second user;

identifying based on the user device activity data, a currently available device associated with the second user;

selecting a set of devices associated with the second user wherein the set of devices identifies devices that satisfy a device capability needed to participate in the meeting and that are currently available for use, wherein the set of devices includes the currently available device associated
with the second user; 

and sending an alert regarding the meeting to each device of the set of devices;
17. The non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise sending an update message to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.
17. The computer-readable storage device of claim 16, wherein the operations further comprise sending a message to devices of meeting participants joined to the meeting
based on not receiving a response to the alert, wherein the message indicates that the second user has not accepted or declined the meeting.
18. The non-transitory computer-readable storage medium of claim 17, wherein the operations further comprise updating an electronic calendar of the second user based on the update message.
18. The computer-readable storage device of claim 16, wherein the operations further comprise updating an electronic calendar of the second user based on the update message.
19. The non-transitory computer-readable storage medium of claim 16, wherein the alert sent to the currently available device comprises a session initiation protocol invite message.
19. The computer-readable storage device of claim 16, wherein the alert sent to a particular device comprises a session initiation protocol invite message.
20. The non-transitory computer-readable storage medium of claim 16, wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.
20. The computer-readable storage device of claim 16, wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.



Claims 1-6, 10-12, 14, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 9, 19  of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant).  

Regarding Claims 1, 4, 10-11, 16:
U.S. Patent 10,074,078 teaches all of the limitations of Claims 1, 4, 10-11, 16 (see comparison table below) in the instant application except for “at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user” and “the meeting update information including a request to change a meeting from a first time to a second time”.  
Sylvain teaches receiving, at a platform server (Fig 1, NSN) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user (call originating from 343-3391) to a second user (subscriber recipient).  ([0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices (user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)  
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 10,074,078 per the teachings of Sylvain to include at a platform server from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user.  It would have been advantageous to include these details, as it would allow the modified system to utilize popular and widely accepted protocols (regardless of recipient’s device type) and provide information derived from SMS messages.
 U.S. Patent 10,074,078 (as modified by Sylvain) does not teach the meeting update information including a request to change a meeting from a first time to a second time.
Olliphant teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time);  ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to “no reply.”  [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time)
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Sylvain) by modifying Sylvain per Olliphant to include that the meeting update information includes a request to change a meeting from a first time to a second time.  It would have been advantageous as discussed above, as it would allow the modified system to adjust the scheduled meeting time(s) and provide timely notifications to the end-users regarding the schedule change.

Regarding Claims 2, 14:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches the inventions of Claim 1, 10 as shown in table below.  
U.S. Patent 10,074,078 (as modified by Olliphant) does not teach wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.  
Sylvain teaches wherein the meeting comprises a voice call (call/voice messages), a video conference (video/media messages), a chat session (text messages) or a combination thereof  ([0015] NSN 102 may receive an inbound call from a call server 104, NSN 102 may receive a notification from voice mail server 110 indicating that a message is waiting in voice mail, NSN 102 may receive a notification indicating the number of messages that are stored at the voice/video mail server (not shown), and/or NSN 102 may receive a notification indicating the source of the voice/video messages. NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  NSN 102 may be further configured to receive instant messages from one or more proprietary sources ( e.g., Yahoo) or standardized sources, such as a source that uses XMPP, SIP, IMS, and/or RCS protocols.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received).  
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the meeting comprises a voice call, a video conference, a web-browser session, a chat session, a web communications session, or a combination thereof.  It would have been advantageous to include these details, as it would allow the modified system to utilize popular meeting types, allowing users to connect from many different types of devices.

Regarding Claim 3:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 1 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain) does not teach sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  
Olliphant teaches further comprising sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  ([0095] In some embodiments when sufficient (476) rejections (e.g., declines) have been received from a predefined threshold of the participants, the appointment server system sends an electronic message to a plurality of the participants including a cancellation of the first proposed appointment. In Some embodiments the plurality of participants includes all participants for the appointment. In some embodiments, the plurality of participants includes only the participants for the appointment who have accepted the appointment. In some embodiments the plurality of participants includes all of the participants for the appointment who have not rejected the appointment)
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain) with Olliphant is the same as for Claim 3 in the 103 rejection below.

Regarding Claim 5:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches the invention of Claim 1 as shown in table below.  
U.S. Patent 10,074,078 (as modified by Olliphant) does not teach wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.  
Sylvain teaches wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences).  
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar of the second user.  It would have been advantageous to include these details, as it would allow the modified system to provide the ability to modify the time of the meeting, update the user(s) calendars and accurately notify users in a timely manner based on the user’s scheduled activities.

Regarding Claim 6:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches the invention of Claim 1 as shown in table below.  
U.S. Patent 10,074,078 (as modified by Olliphant) does not teach wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.  
Sylvain teaches wherein the set of devices includes a media device located at a residence of the second user (television 128), a computer located at the residence (personal computer (PC) 122), a personal mobile communication device (mobile phone 126, personal digital assistant (PDA) 130), a work computer (personal computer (PC) 122), a work mobile communication device (mobile phone 126), or combinations thereof  ([0016] the user devices may include a personal computer (PC) 122, a tablet PC 124, a mobile phone 126, a television 128, and a personal digital assistant (PDA) 130. Although FIG. 1 only depicts six user devices associated with a single subscriber, any number (i.e., additional or fewer) of user devices may be connected to NSN 102).  
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the set of devices includes a media device located at a residence of the second user, a computer located at the residence, a personal mobile communication device, a work computer, a work mobile communication device, or combinations thereof.  It would have been advantageous to include these details, as it would allow the modified system to including many device types, allowing users to connect via many different types of devices.

Regarding Claim 12:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches the invention of Claim 10 as shown in table below.  
U.S. Patent 10,074,078 (as modified by Olliphant) does not teach wherein the identifying the currently available device comprises determining that the currently available device is not currently in use.  
Sylvain teaches wherein the identifying the currently available device comprises determining that the currently available device is not currently in use ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences).  
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify U.S. Patent 10,074,078 (as modified by Olliphant) by modifying U.S. Patent 10,074,078 per Sylvain to include wherein the identifying the currently available device comprises determining that the currently available device is not currently in use.  It would have been advantageous as discussed above, as it would allow the combined system to verify that the currently available device is not in use, to prevent alerts to a device that is in use so as to not disturb the user.

Regarding Claim 17:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 16 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain) does not teach wherein the operations further comprise sending an update message to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.  
Olliphant teaches wherein the operations further comprise sending an update message (cancellation, confirmation) to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.  ([0098]-[0099] If the appointment deadline has (484) been reached, the appointment server system checks to determine whether there are enough acceptances to confirm the meeting. If replies indicating an acceptance of the appointment have not (486) been received from at least a predefined threshold of the participants before a predefined time period has elapsed, the appointment server system sends (477) a cancellation to the participants.  If the appointment server system determines that the response deadline has (484) been reached and the appointment server system also determines that the predefined threshold of acceptances has (488) been reached, then the appointment server system sends (454) a confirmation to all parties who have accepted)
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain) with Olliphant is the same as for Claim 17 in the 103 rejection below.

Claims 7, 9, 13, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US PGPub 2009/0013045 Maes.  

Regarding Claims 7, 15:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claims 1, 10 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach wherein the alert sent to the currently available device includes an option to join the meeting.  
Maes teaches wherein the alert sent to the currently available device includes an option to join the meeting ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Maes is the same as for Claims 7, 15 in the 103 rejection below.

Regarding Claim 9:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 1 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach wherein the alert includes a uniform resource locator to join the meeting.  
Maes teaches wherein the alert includes a uniform resource locator to join the meeting ([0040] In one embodiment, communicator 104 may not be able to send a message with current slide 208 to client device 204. In this embodiment, a message with a link, such as a uniform resource locator (URL), may be sent to client device 204.  [0060] Where the invitation to participate is sent before the meeting, a reminder mechanism is implemented, such as to trigger the next steps required. Invitations may be sent through email, SMS, MMS, voicemail, voice calls, fax messages, SIP/SIMPLE, etc. The invitations may describe the meeting details, such as one or more destination nodes to be invited to join the meeting. The destination nodes may be identified by an address, such as a uniform resource identifier (URI), a phone number.  [0064] Fig 4, in step 412, if it is time to notify a user of a meeting, a message about the meeting is sent, whereby the message enables or causes the client device to connect to the meeting).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Maes is the same as for Claim 9 in the 103 rejection below.

Regarding Claim 13:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 10 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach wherein the alert sent to the currently available device comprises data to cause the currently available device to generate a pop-up menu to a display device.  
Maes teaches wherein the alert sent to the currently available device comprises data to cause the currently available device to generate a pop-up menu to a display device ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Maes is the same as for Claim 13 in the 103 rejection below.

Regarding Claim 19:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 16 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach wherein the alert sent to the currently available device comprises a session initiation protocol invite message.  
Maes teaches wherein the alert sent to the currently available device comprises a session initiation protocol invite message ([0065] The message about the meeting may include a session initiation protocol (SIP) method invite).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Maes is the same as for Claim 19 in the 103 rejection below.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US Patent 8,638,923 Zhang.  

Regarding Claim 8:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 1 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.  
Zhang teaches rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device (Next, CSCF server 106 may send to called device 110 a cancel call alert 130.  CSCF server 106 may send cancel call alert 130 in response to receiving reroute request 128.  As an example, cancel call alert 130 may comprise one or more SIP messages such as a SIP CANCEL message and/or a SIP BYE message.  After receiving cancel call alert 130, called device 110 may stop playing out a ringtone that began playing in response to called device 110 receiving call alert 120, Col 6 ln 4-12).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Zhang is the same as for Claim 8 in the 103 rejection below.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub  2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US PGPub 2009/0013045 (Maes) even more in view of US PGPub 2009/0259674 Griffin.  

Regarding Claim 18:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Maes) teaches on Claim 17 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Maes) does not teach wherein the operations further comprise updating an electronic calendar of the second user based on the update message.  
Griffin teaches wherein the operations further comprise updating an electronic calendar of the second user based on the update message ([0013] An update notification can be a user configured solution for contacting the peer regarding the schedule change. An update notification can be a formatted message or communication including the details of the schedule change.  The format used can be in accordance with a pre-existing calendar engine which can use the formatted message to automatically update a personal calendar).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant & Maes) with Griffin is the same as for Claim 18 in the 103 rejection below.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,074,078 in view of US PGPub 2012/0311045 (Sylvain) further in view of US PGPub 2010/0293029 (Olliphant) more in view of US Patent 7,155,477 (Blair).  

Regarding Claim 20:
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) teaches on Claim 16 of the instant application.  
U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) does not teach wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.  
Blair teaches wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting (Fig 12, shows menu for the Calendaring service with choices, Accept or Decline).  
The motivation to combine U.S. Patent 10,074,078 (as modified by Sylvain & Olliphant) with Blair is the same as for Claim 20 in the 103 rejection below.

17/239,825 instant application
US Patent 10,074,078 (CON Parent)  
1. A method comprising: 
receiving, at a platform server from a messaging server, 

meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 

determining that a current time is later than the second time; 



















accessing, at the platform server, user device activity data associated with the second user; 


identifying, at the platform server, based on the user device activity data, a currently available device associated with the second user; 

and sending an alert regarding the meeting update information from the platform server to the currently available device associated with the second user.
1. A method comprising:
receiving, at a messaging server computing device, 

a meeting request from a first device associated with a first user, 




wherein the meeting request is directed to a second user, wherein the meeting request is associated with a meeting that has started or is about to start, 

and wherein the meeting request specifies a device capability required for devices that are capable of participating in the meeting; 

and responsive to the meeting request and without receipt of a response to the meeting request:

identifying, based on device capability data stored at a memory accessible to the messaging server computing device, a set of devices associated with the second user, each device of the set of devices indicated in the device capability data as having the device capability required to participate in the meeting;

receiving, at the messaging server computing device, user activity data indicating use of a device of the set of devices;

selecting, at the messaging server computing device, a particular device of the set of devices based on the user activity data; 


and sending an alert regarding the meeting from the messaging server computing device to the particular device.
4. The method of claim 1, 
further comprising selecting a set of devices associated with the second user based on a user profile for the second user, wherein the set of devices comprises the currently available device.
9. The computer-readable storage device of claim 6,
wherein selecting the particular device is based further on a
user profile of the second user, and wherein the user profile
15 includes meeting preferences of the second user.
10. A system comprising:
a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor to perform operations, the operations comprising:

receiving, from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 

determining that a current time is later than the second time; 

accessing user device activity data associated with the second user; 

identifying, based on the user device activity data, a currently available device associated with the second user; 

and sending an alert regarding the meeting update information to the currently available device associated with the second user.
19. A system comprising:
a processor; and
a memory storing instructions that, when executed by the
processor, cause the processor to:
receive a meeting request from a first device associated
with a first user, wherein the meeting request is
directed to a second user, wherein the meeting
request is associated with a meeting that has started
or is about to start, and wherein the meeting request
specifies a device capability required for devices that
are capable of participating in the meeting; and
responsive to the meeting request and without receipt
of a response to the meeting request:
identifying, from device capability data retrieved
from a data storage device, a set of devices associated
with the second user, each device of the set 
of devices indicated in the device capability data
as having the device capability required to participate
in the meeting;
receive user activity data indicating use of a device
of the set of devices associated with the second user;
select a particular device of the set of devices based
on the user activity data; and
send an alert regarding the meeting to the particular
device of the set of devices.
11. The system of claim 10, the operations further comprising: determining a device capability to be used for the meeting; 
and selecting a set of devices associated with the second user that satisfy the device capability, wherein the set of devices comprises the currently available device.
1. … identifying, based on device capability data stored at a
memory accessible to the messaging server computing
device, a set of devices associated with the
second user, each device of the set of devices indicated
in the device capability data as having the
device capability required to participate in the meeting;
16. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: 

receiving, from a messaging server, meeting update information derived from a short messaging service (SMS) message sent from a first user to a second user, the meeting update information including a request to change a meeting from a first time to a second time; 

determining that a current time is later than the second time; 










identifying, based on the user device activity data, a currently available device associated with the second user; 




accessing user device activity data associated with the second user; 





and sending an alert regarding the meeting update information to the currently available device associated with the second user. 

6. A computer-readable storage device comprising instructions that, when executed by a processor, cause the processor to perform operations including:


receiving data related to a meeting request from a first device associated with a first user, the meeting request directed to a second user, 





wherein the meeting request is associated with a meeting that has started or is about to start, 

and wherein the meeting request specifies a device capability required for devices that are capable of participating in the meeting; 

and responsive to the meeting request and without receipt of a response to the meeting request:

identifying, from device capability data retrieved from a memory, a set of devices associated with the second user, each device of the set of devices indicated in the device capability data as having the device capability required to participate in the meeting;

receiving user activity data indicating use of a device of the set of devices associated with the second user;

selecting a particular device of the set of devices based on the user activity data; 

and sending an alert regarding the meeting to the particular device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-12, 14, 16-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant).

Regarding Claim 1:
Sylvain teaches A method comprising: receiving, at a platform server (Fig 1, NSN 102) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A, notification that a call has been received) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user to a second user;  ([0015] NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  [0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices, e.g., user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
determining that a current time is later than the second time (expiration of a time delay);  ([0024] NSN 102 may send a buffered notification to the subscriber upon 1) the expiration of a time delay as specified in filter criteria 212, 2) the change in user status ( e.g., presence status) specified in filter criteria 212, and 3) the change in user device status accessing, at the platform server, user device activity data associated with the second user;  ([0018] Filter criteria 212 may be accessed and processed in NSN 102 (message server). Filter criteria 212 may be based on factors such as user rules, user status, current device connectivity.  [0019] Calendar status may be included in filter criteria 212. Calendar status associated with a subscriber may indicate that the subscriber is busy, on vacation, unavailable, or free/available on a given hour or day)
identifying, at the platform server, based on the user device activity data, a currently available device (subscriber is connected) associated with the second user;   ([0019]-[0021]) Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices)
and sending an alert regarding the meeting update information (notification) from the platform server to the currently available device (user device 1 and user device 2) associated with the second user (subscriber/recipient).  ([0033] FIG. 6 also depicts NSN 102 subsequently receiving, from presence server 118, a user status notification (message 608) that indicates that the subscriber presence status is now available.  NSN 102 may then access and evaluate the filter criteria 212 and determine that a notification message associated with the buffered notification should now be forwarded to each of user device 1 and user device 2, block 610)
Sylvain teaches on sending notifications to subscribers regarding the expiration of a time delay ([0024]).  However, Sylvain is silent that the meeting update information includes a request to change a meeting from a first time to a second time.
Olliphant teaches, in the same field of endeavor, a system for automatically scheduling appointments includes receiving, at the appointment server system, appointment preference information from a client system associated with a user, wherein the appointment preference information includes contact details for one or more contacts of the user, Abstract.
Olliphant also teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time);  ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to “no reply.”  [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain per Olliphant to include that the meeting update information includes a request to change a meeting from a first time to a second time.  It would have been advantageous as discussed above, as it would allow the modified system to adjust the scheduled meeting time(s) and provide timely notifications to the end-users regarding a schedule change.

Regarding Claim 10:
Sylvain teaches A system comprising: a processor; and a memory coupled to the processor, the memory storing instructions executable by the processor to perform operations, ([0005] the subject matter described herein for providing notification services to one or more subscriber devices may be implemented using a non-transitory computer readable medium to having stored thereon executable instructions that when executed by the processor of a computer control the processor to perform steps) the operations comprising:
receiving, at a platform server (Fig 1, NSN 102) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A, notification that a call has been received) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user to a second user;  ([0015] NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  [0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices, e.g., user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
determining that a current time is later than the second time (expiration of a time delay);  ([0024] NSN 102 may send a buffered notification to the subscriber upon 1) the expiration of a time delay as specified in filter criteria 212, 2) the change in user status ( e.g., presence status) specified in filter criteria 212, and 3) the change in user device status accessing, at the platform server, user device activity data associated with the second user;  ([0018] Filter criteria 212 may be accessed and processed in NSN 102 (message server). Filter criteria 212 may be based on factors such as user rules, user status, current device connectivity.  [0019] Calendar status may be included in filter criteria 212. Calendar status associated with a subscriber may indicate that the subscriber is busy, on vacation, unavailable, or free/available on a given hour or day)
identifying, at the platform server, based on the user device activity data, a currently available device (subscriber is connected) associated with the second user;   ([0019]-[0021]) Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices)
and sending an alert regarding the meeting update information (notification) from the platform server to the currently available device (user device 1 and user device 2) associated with the second user (subscriber/recipient).  ([0033] FIG. 6 also depicts NSN 102 subsequently receiving, from presence server 118, a user status notification (message 608) that indicates that the subscriber presence status is now available.  NSN 102 may then access and evaluate the filter criteria 212 and determine that a notification message associated with the buffered notification should now be forwarded to each of user device 1 and user device 2, block 610)
Sylvain teaches on sending notifications to subscribers regarding the expiration of a time delay ([0024]).  However, Sylvain is silent that the meeting update information includes a request to change a meeting from a first time to a second time.
Olliphant also teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time);  ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to “no reply.”  [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time)
The motivation to combine Sylvain with Olliphant is the same as for Claim 1.

Regarding Claim 16:
Sylvain teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations,  ([0005] the subject matter described herein for providing notification services to one or more subscriber devices may be implemented using a non-transitory computer readable medium to having stored thereon executable instructions that when executed by the processor of a computer control the processor to perform steps) the operations comprising:
receiving, at a platform server (Fig 1, NSN 102) from a messaging server ([0015] notification sources, Fig 7, call server), meeting update information (status of user, Event A, notification that a call has been received) derived (filtering process) from a short messaging service (SMS) message ([0015]) sent from a first user to a second user;  ([0015] NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  [0031] Fig 4, a notification source sends, to NSN 102 (message server), a notification (message 400) that indicates that an Event A has occurred. Upon receiving the notification, NSN 102 conducts a filtering process (block 402) to determine whether the notification is to be delivered to the intended recipient's user devices, e.g., user device 1 and user device 2).  The message is directed to a recipient which has 2 devices.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received. Notably, the notification includes one or more disposition options for the called subscriber to select. Upon receiving the notification, NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2)
determining that a current time is later than the second time (expiration of a time delay);  ([0024] NSN 102 may send a buffered notification to the subscriber upon 1) the expiration of a time delay as specified in filter criteria 212, 2) the change in user status ( e.g., presence status) specified in filter criteria 212, and 3) the change in user device status accessing, at the platform server, user device activity data associated with the second user;  ([0018] Filter criteria 212 may be accessed and processed in NSN 102 (message server). Filter criteria 212 may be based on factors such as user rules, user status, current device connectivity.  [0019] Calendar status may be included in filter criteria 212. Calendar status associated with a subscriber may indicate that the subscriber is busy, on vacation, unavailable, or free/available on a given hour or day)
identifying, at the platform server, based on the user device activity data, a currently available device (subscriber is connected) associated with the second user;   ([0019]-[0021]) Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices)
and sending an alert regarding the meeting update information (notification) from the platform server to the currently available device (user device 1 and user device 2) associated with the second user (subscriber/recipient).  ([0033] FIG. 6 also depicts NSN 102 subsequently receiving, from presence server 118, a user status notification (message 608) that indicates that the subscriber presence status is now available.  NSN 102 may then access and evaluate the filter criteria 212 and determine that a notification message associated with the buffered notification should now be forwarded to each of user device 1 and user device 2, block 610)
Sylvain teaches on sending notifications to subscribers regarding the expiration of a time delay ([0024]).  However, Sylvain is silent that the meeting update information includes a request to change a meeting from a first time to a second time.
Olliphant also teaches receiving, at a platform server (appointment server system), meeting update information, the meeting update information including a request to change a meeting from a first time to a second time (propose a new time);  ([0091] Users A and B have accepted an appointment when User C proposes a new time for the appointment, and the appointment server system changes the appointment to a new time and sends out a revised invitation indicating the new time. In this example, Users A and B have not confirmed that they can attend at the new time, and so their responses are reset to “no reply.”  [0093] In some embodiments, the reply received from the participant indicates (472) a rejection of the first proposed appointment. In some embodiments, the appointment server system marks (474) the rejecting participant as unavailable for the appointment time. For example if User A rejects (e.g., declines) an appointment at 12:30 pm on Apr. 15, 2009, it is likely that User A has a conflicting obligation and thus the appointment server system will avoid attempting to schedule any further appointments for that time by marking the participant as unavailable at that time. In some embodiments, a cancellation message is sent to the participant who rejected the appointment in addition to marking the participant as unavailable for that time)
The motivation to combine Sylvain with Olliphant is the same as for Claim 1.

Regarding Claims 2, 14:
Sylvain (as modified by Olliphant) teaches the inventions of Claims 1, 10 as described.
Sylvain teaches wherein the meeting comprises a voice call (call/voice messages), a video conference (video/media messages), a chat session (text messages) or a combination thereof.  ([0015] NSN 102 may receive an inbound call from a call server 104, NSN 102 may receive a notification from voice mail server 110 indicating that a message is waiting in voice mail, NSN 102 may receive a notification indicating the number of messages that are stored at the voice/video mail server (not shown), and/or NSN 102 may receive a notification indicating the source of the voice/video messages. NSN 102 may also receive a notification from an SMS/MMS server 108 that sends notifications relating to received text or media messages.  NSN 102 may be further configured to receive instant messages from one or more proprietary sources ( e.g., Yahoo) or standardized sources, such as a source that uses XMPP, SIP, IMS, and/or RCS protocols.  [0034] call server 104 sends, to NSN 102, a notification (message 700) that indicates that a call originating from 343-3391 has been received)  

Regarding Claim 3:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches a notification message with options ([0023]).  However, Sylvain is silent on sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.
Olliphant teaches further comprising sending an update message (ie. cancellation) to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  ([0095] In some embodiments when sufficient (476) rejections (e.g., declines) have been received from a predefined threshold of the participants, the appointment server system sends an electronic message to a plurality of the participants including a cancellation of the first proposed appointment. In Some embodiments the plurality of participants includes all participants for the appointment. In some embodiments, the plurality of participants includes only the participants for the appointment who have accepted the appointment. In some embodiments the plurality of participants includes all of the participants for the appointment who have not rejected the appointment)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain per Olliphant to include sending an update message to devices of meeting participants joined to the meeting based on a received response to the alert indicating that the second user declined the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide the ability to update the meeting status, notify attendees and provide an accurate attendee assessment.

Regarding Claim 4:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches further comprising selecting a set of devices (user device 1 and user device 2) associated with the second user based on a user profile for the second user, wherein the set of devices comprises the currently available device (connected).  ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences.  [0030] FIG. 4, NSN 102 accesses subscriber database 210 and determines that the notification should be delivered to each of user device 1 and user device 2)

Regarding Claim 5:
Sylvain (as modified by Olliphant) teaches the invention of Claim 4 as described.
Sylvain teaches wherein the selecting the set of devices associated with the second user is based on scheduled activities included in an electronic calendar (calendar status) of the second user.  ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences)   

Regarding Claim 6:
Sylvain (as modified by Olliphant) teaches the invention of Claim 4 as described.
Sylvain teaches wherein the set of devices includes a media device located at a residence of the second user (television 128), a computer located at the residence (personal computer (PC) 122), a personal mobile communication device (mobile phone 126, personal digital assistant (PDA) 130), a work computer (personal computer (PC) 122), a work mobile communication device (mobile phone 126), or combinations thereof.   ([0016] the user devices may include a personal computer (PC) 122, a tablet PC 124, a mobile phone 126, a television 128, and a personal digital assistant (PDA) 130. Although FIG. 1 only depicts six user devices associated with a single subscriber, any number (i.e., additional or fewer) of user devices may be connected to NSN 102)  

Regarding Claim 11:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches the operations further comprising: determining a device capability (determines what the device is capable of) to be used for the meeting (voice/call); and selecting a set of devices (from recipient’s user devices) associated with the second user (recipient’s user device 1) that satisfy the device capability (disposition options),  ([0034] NSN 102 conducts a filtering process (block 702) to determine whether a notification with the disposition option(s) is to be delivered to the subscriber's recipient's user devices, e.g., user device 1 and user device 2.  After accessing the subscriber database, NSN 102 determines that user device 1 is capable of presenting the disposition option to the recipient and that user device 2, however, is not capable of presenting the disposition option to the recipient.  Accordingly, NSN 102 sends a notification message (message 704) along with the disposition options to user device 1 and only forwards a notification message (message 704)  without the disposition options to user device 2)
wherein the set of devices comprises the currently available device (recipient’s devices: device 1, device 2).  ([0019]-[0021] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices)  

Regarding Claim 12:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches wherein the identifying the currently available device comprises determining that the currently available device is not currently in use (idle).  ([0019] Filter criteria 212 may also be provisioned with user status criteria. In one embodiment, a subscriber's presence status and calendar status may be included in filter criteria 212. For example, the presence status associated with a subscriber may indicate that the subscriber is connected, busy, idle, or the like via one or more user devices.  [0017] User Device Preferences)   

Regarding Claim 17:
Sylvain (as modified by Olliphant) teaches the invention of Claim 16 as described.
Sylvain teaches a notification message with options ([0023]).  However, Sylvain is silent on wherein the operations further comprise sending an update message to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.
Olliphant teaches wherein the operations further comprise sending an update message (cancellation, confirmation) to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.  ([0098]-[0099] If the appointment deadline has (484) been reached, the appointment server system checks to determine whether there are enough acceptances to confirm the meeting. If replies indicating an acceptance of the appointment have not (486) been received from at least a predefined threshold of the participants before a predefined time period has elapsed, the appointment server system sends (477) a cancellation to the participants.  If the appointment server system determines that the response deadline has (484) been reached and the appointment server system also determines that the predefined threshold of acceptances has (488) been reached, then the appointment server system sends (454) a confirmation to all parties who have accepted)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain per Olliphant to include sending an update message to devices of meeting participants joined to the meeting based on not receiving a response to the alert, wherein the update message indicates that the second user has not accepted or declined the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide the ability to update the meeting status based on lack of response, to notify users if the meeting is confirmed or cancelled.

Claims 7, 9, 13, 15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US PGPub 2009/0013045 (Maes).

Regarding Claims 7, 15:
Sylvain (as modified by Olliphant) teaches the inventions of Claims 1, 10 as described.
Sylvain teaches wherein the alert sent to the currently available device includes an options ([0023]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert sent to the currently available device includes an option to join the meeting.
Mae teaches, in the same field of endeavor, A method for coordinating the remote participation of a client device in a meeting within a network comprising the client device and one or more nodes, the meeting involving a multimedia presentation, Abstract.
Maes also teaches wherein the alert sent to the currently available device includes an option to join the meeting (automatically connect).  ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant) by modifying Sylvain per Maes to include wherein the alert sent to the currently available device includes an option to join the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide a more user-friendly response system, allowing the user to immediately connect without searching for the option within the application.

Regarding Claim 9:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches on sending direct links ([0023]) and web portals ([0026]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert includes a uniform resource locator to join the meeting.
Maes teaches wherein the alert includes a uniform resource locator (link, URI) to join the meeting.  ([0040] In one embodiment, communicator 104 may not be able to send a message with current slide 208 to client device 204. In this embodiment, a message with a link, such as a uniform resource locator (URL), may be sent to client device 204.  [0060] Where the invitation to participate is sent before the meeting, the invitations may describe the meeting details, such as one or more destination nodes to be invited to join the meeting. The destination nodes may be identified by an address, such as a uniform resource identifier (URI), a phone number.  [0064] Fig 4, in step 412, if it is time to notify a user of a meeting, a message about the meeting is sent, whereby the message enables or causes the client device to connect to the meeting)
The motivation to combine Sylvain (as modified by Olliphant) with Maes is the same as for Claim 7.

Regarding Claim 13:
Sylvain (as modified by Olliphant) teaches the invention of Claim 10 as described.
Sylvain teaches on sending direct links ([0023]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert sent to the currently available device comprises data to cause the currently available device to generate a pop-up menu to a display device.
Maes teaches wherein the alert sent to the currently available device comprises data to cause the currently available device to generate a pop-up menu to a display device.  ([0068] The reminder may be sent by and/or received by an application or operating system of the client device, server, peer device, and/or third party. The reminder message may display a link or button that may cause the client device to automatically connect to the meeting when selected, such as when a user manually clicks on the button)
The motivation to combine Sylvain (as modified by Olliphant) with Maes is the same as for Claim 7.

Regarding Claim 19:
Sylvain (as modified by Olliphant) teaches the invention of Claim 16 as described.
Sylvain teaches on notification sources utilize protocols such as SMTP, XMPP, SIP ([0016]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert sent to the currently available device comprises a session initiation protocol invite message.
Maes teaches wherein the alert sent to the currently available device comprises a session initiation protocol invite message.  ([0065] The message about the meeting may include a session initiation protocol (SIP) method invite)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant) by modifying Sylvain per Maes to include wherein the alert sent to the currently available device comprises a session initiation protocol invite message.  It would have been advantageous as discussed above, as it would allow the combined system to further utilize popular and widely accepted protocols (regardless of recipient’s device type) and provide invitations via SIP.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 8,638,923 (Zhang).

Regarding Claim 8:
Sylvain (as modified by Olliphant) teaches the invention of Claim 1 as described.
Sylvain teaches on sending notification and alerts ([0015] SMS/MMS server notifications, public service alerts system server).  However, Sylvain (as modified by Olliphant) is silent on rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.
Zhang teaches, in the same field of endeavor, a call-pickup service which provides the client with notification of when the new call is placed to the given communication device and when the client requests that the new call be re-routed to a location other than the given communication device, the call is re-routed, Abstract.
Zhang also teaches further comprising rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.  (Next, CSCF server 106 may send to called device 110 a cancel call alert 130.  CSCF server 106 may send cancel call alert 130 in response to receiving reroute request 128.  As an example, cancel call alert 130 may comprise one or more SIP messages such as a SIP CANCEL message and/or a SIP BYE message.  After receiving cancel call alert 130, called device 110 may stop playing out a ringtone that began playing in response to called device 110 receiving call alert 120, Col 6 ln 4-12)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant) by modifying Sylvain per Zhang to include rescinding the alert sent to the currently available device responsive to receipt of user input associated with the alert sent to the currently available device.  It would have been advantageous as discussed above, as it would allow the combined system to halt the alerts to the other user’s devices as it would have been intrusive if alerts were sent to the other devices when the user had already been reached (bandwidth, battery power and noise).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US PGPub 2009/0013045 (Maes) more in view of US PGPub 2009/0259674 (Griffin).

Regarding Claim 18:
Sylvain (as modified by Olliphant & Maes) teaches the invention of Claim 17 as described.
Sylvain teaches that a subscriber's presence status and calendar status may be included in filter criteria 212 ([0019]).  However, Sylvain (as modified by Olliphant & Maes) is silent on wherein the operations further comprise updating an electronic calendar of the second user based on the update message.
Griffin teaches, in the same field of endeavor, that received information from a set of information sources can be processed/converted into a standardized form and an effect that the converted information has upon a set of scheduled events of a calendaring application can be determined based upon a set of configurable rules, Abstract.
Griffin also teaches wherein the operations further comprise updating an electronic calendar of the second user based on the update message.  ([0013] An update notification can be a user configured solution for contacting the peer regarding the schedule change. An update notification can be a formatted message or communication including the details of the schedule change.  The format used can be in accordance with a pre-existing calendar engine which can use the formatted message to automatically update a personal calendar)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant & Maes) by modifying Sylvain per Griffin to include wherein the operations further comprise updating an electronic calendar of the second user based on the update message.  It would have been advantageous as discussed above, as it would allow the combined system to provide the ability to modify the time of the meeting, update the user(s) calendars and accurately notify users in a timely manner based on the user’s scheduled activities.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2012/0311045 (Sylvain) in view of US PGPub 2010/0293029 (Olliphant) further in view of US Patent 7,155,477 (Blair).

Regarding Claim 20:
Sylvain (as modified by Olliphant) teaches the invention of Claim 16 as described.
Sylvain teaches a notification message with options ([0023]).  However, Sylvain (as modified by Olliphant) is silent on wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.
Blair teaches, in the same field of endeavor, a method and system are disclosed for providing continuous, interactive communication among devices on an electronic network, Abstract.
Blair also teaches wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.  (Fig 12, shows menu for the Calendaring service with choices, Accept or Decline)
It would have been obvious to a person having ordinary skill at the time the claimed invention was made, to modify Sylvain (as modified by Olliphant) by modifying Sylvain per Blair to include wherein the alert includes a first prompt for first user input to accept the meeting and a second prompt for second user input to decline the meeting.  It would have been advantageous as discussed above, as it would allow the combined system to provide a more user-friendly response method, allowing the user to visually choose accept/reject without searching for the option within the application.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454